In debitatus assumpsit for 25;£. for Goods sold Mony paid and Services done. The Jury found only nine Pounds three Shillings Damage
S. C. Jeff: 24.
Randolph moved that no Judgment ought to be given the Damages being under .£10. Sterling and so the Action will not lie in this Court

And the Motion overruled

Sed vide the case of Pinchback v. Rogers October Court 1739. where it is adjudged contra and the case of James Bray was cited who was non-suited the Ballance of a Bond being under. 10;£ Sterling